DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/25/2022 wherein claims 1-3, 5, 6, 10-15, 17, 26 and 27 have been amended.
Claims 1-30 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 10/25/2022 overcome the rejection of claims 5 and 6 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.  

Applicants arguments filed 10/25/2022 regarding the rejection of claims 1, 4-6, 8, 10-17 and 21-29 made by the Examiner under 35 USC 102(a)(1) over Parrish et al. (US 2011/0152100) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/3/2022.
Applicants arguments filed 10/25/2022 regarding the rejection of claims 1-6, 8 and 10-29 made by the Examiner under 35 USC 103 over Parrish et al. (US 2011/0152100) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/3/2022.
Applicants arguments filed 10/25/2022 regarding the rejection of claim 7 made by the Examiner under 35 USC 103 over Parrish et al. (US 2011/0152100) further in view of Mastalygina et al. (RU 2737425) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/3/2022.
Applicants arguments filed 10/25/2022 regarding the rejection of claim 9 made by the Examiner under 35 USC 103 over Parrish et al. (US 2011/0152100) further in view of Dujardin et al. (CA 2693456) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/3/2022.
Applicants arguments filed 10/25/2022 regarding the rejection of claim 30 made by the Examiner under 35 USC 103 over Parrish et al. (US 2011/0152100) further in view of Liu (WO 2017/136987) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/3/2022.
In regards to the 102(a)(1) and 103 rejection(s), Applicant asserts the following:
Parish teaches at [0023] that their coating consists preferably of cross-linkable water -soluble binders that become water-insoluble and water-swellable after crosslinking; and
When compared to earlier solutions, the present technology allows a faster release of pesticides wherein all pesticides are released within 14-21 days.
In response to A, the Examiner is not persuaded. 
Parrish does not require the water-soluble binder polymer to be cross-linked. Parrish states at [0022] that the ‘binder can be crosslinked’, at [0023] ‘are crosslinkable’, [0157] describes a first layer as comprising a binder ‘such as a polyacrylate or a crosslinked sodium polyacrylate’ and [0161] describes the first layer as also including a binder ‘such as a polyacrylate or a crosslinked sodium polyacrylate’. 
Moreover, Film 1 provides a multilayered film having 4 layers wherein the first coating layer comprising superabsorber S1 (polyacrylate) and polyethylene glycol (see [0174-0177]). Film 2 provides a multilayered film having 6 layers wherein first layer comprising polyacrylate acrylate and gelatin (see [0178-0186]). Applicant points to the outperformance of the coating layer of film 2 over film 1 as film 1 polyacrylate layer dissolves whereas the polyacrylate layer of film 2 does not. This difference in property has nothing to do with the film 1 or film 2 water-insolubility. In fact, the first coating layer on film 1 and film 2 are water-soluble as required by instant claim 1. The reason for the polyacrylate (superabsorber) not being dissolved in film 2 is because film 2 possess an outer layer of gelatin and hardener. [0186] states that gelatin and hardener are premixed shortly before curtain coating with 28.20 g water. Thus, this coating layer is an outercoating layer and is not a modification to the water-soluble inner layers. This is supported by [0160-0164] which teaches that the hardener is applied to the outerlayer so as to provide barrier functional properties (see [0116]) which appears to the be purpose of the outer hardener layer of film 2.
Thus, the cross-linking pointed to in the arguments is an optional modification of the first coating layer and is not required for Parrish’s invention to function as desired by the reference. The Examiner maintains the previous position that Parrish discloses a first layer coating comprising at least a portion of the polymer composite material wherein the coating material comprises at least one water soluble polymer. Alternative embodiments do not constitute a teaching away from a broader disclosure. 
In response to B, this is not considered surprising given that Parrish teaches that their product may be configured to release the biocide over a period of about 1, 2, 5, 10, 20, 30, 50, 100, or 200 days from a polymer composite material (see [0123]) which encompass the entirety of the ‘faster release’ of the instant invention. 



Maintained Rejections, of Record
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 10-17 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parrish et al. (US 2011/0152100).
Parrish discloses a composition for increasing crop yields using a composite polymer film. The composition is to comprise a base polymer film (‘polymer composite material’) (see instant claim 24), such as polyethylene (LDPE) (see Example 1) (see instant claims 1, 4, 6, coated with a) a first barrier layer comprising a binder such as gelatin and/or polyacrylate (see [0024, 0156]) (see instant claims 16, 17, 26), b) a second barrier layer comprising a biocide and a binder (e.g. gelatin) (see [0152]) and c) a third layer which may comprise gelatin (see [0163]) (see claim 1) (see instant claims 10, 12, 14 and 26). The base polymer is to have a thickness of between 10-250 microns (see [0071]) (see instant claim 22) whereas the coating layers are to have a thickness of between 1-100 microns (see [0070] (see instant claim 23). Regarding instant claim 25, Example 1 provides a coating to the base polymer by applying a coating layer on to a top surface of the base polymer thereby leaving at least a portion of the base polymer (reverse side) uncoated.
The coating layers Parrish states that the biocide may be present in the first, second and/or third layer (see [0168]) (see instant claims 11, 13 and 15). Further, the layers may comprise two or more biocides (see [0168]) and are present in such a concentration that they release the equivalent of 20-500 grams/hectacre (see [0169]) (see instant claim 1). 
The base polymer may further comprise additives such as UV stabilizers, UV absorbers and IR absorbers (see [0064]) (see instant claim 8). 
With respect to instant claim 27, given the overlap between the instant claims and the teaching of Parrish, it would be expected that Parrish’s composition would be substantially suitable for biodegradation, recycle and/or compost. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish et al. (US 2011/0152100).
 Parrish is relied upon for disclosure described in the rejection of claims 1, 4-6, 8, 10-17 and 21-29 under 35 U.S.C. 102(a)(1). 
As noted above, Parrish teaches that the biocide is to be present in an amount capable of releasing an equivalent of 20-500 grams/hectacre (see [0169]) (see instant claim 1). As it pertains to the claimed ranges which are outside of that described by Parrish, i.e. claims 2 and 3, these are obvious as ranges which do not overlap but are merely close are indicia of obviousness. See MPEP 2144.05(I). 
With respect to instant claims 18 and 19, although Parrish teaches that their coating layers may in some cases “preferably” include a superabsorbent or a hardener, the recitation of ‘preferably’ provides some degree of optionality so as to encompass coating layer of the composition which are absent these preferred materials. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123(II). 
With respect to instant claim 27, given the overlap between the instant claims and the teaching of Parrish, it would be expected that Parrish’s composition would be substantially suitable for biodegradation, recycle and/or compost. 
With respect to instant claim 30, elucidation 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 2011/0152100) as applied to claims 1-6, 8 and 10-29 above, and further in view of Mastalygina et al. (RU 2737425), evidenced by machine translation.
Parrish fails to teach the polymer composite material as being selected from polybutylene adipate terephthalate, polylactic acid polybutylene succinate, polybutylene succinate, a mixture of polybutylene adipate terephthalate with polylactic acid and a mixture of polybutylene adipate terephthalate with polybutylene succinate.
Mastalygina is directed to biodegradable films suitable for use in improving the condition of a soil. The film is to comprise a thermoplastic polymer and a plant growth activator (see abstract). Exemplified thermoplastic polymers include polybutylene adipate terephthalate and low density polyethylene (see claim 1) Thus, as low density polyethylene and polybutylene adipate terephthalate are known to be interchangeable thermoplastic polymers for use in agricultural applications, it would have been obvious to modify Parrish such that their base polymer comprised polybutylene adipate terephthalate with a reasonable expectation for success.  See MPEP 2144.06(II).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 2011/0152100) as applied to claims 1-6, 8 and 10-29 above, and further in view of Dujardin et al. (CA 2693456; of record).
Parrish fails to teach the polymer composite material as being metalized.
Dujardin is directed to polymer composite films with barrier functionality. Exemplified film barriers include metalized barriers (see page 2) which are taught to stabilize against environmental and chemical influences (see page 1). Thus, it would have been obvious to modify Parrish’s film composition such that the film was metalized to as to stabilize and protect the composition. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parrish et al. (US 2011/0152100) as applied to claims 1-6, 8 and 10- above, and further in view of Liu (WO 2017136987), evidenced by machine translation.
From the outset, it is noted that Parrish teaches that their film may be used as a mulch film (see [0073])
However, Parrish fails to teach the method of applying the pesticide-containing material mechanically with a plastic mulch layer.
Liu teaches that mulch may be applied to a soil surface using a plastic mulch layer (see abstract). The use of a known technique to improve similar methods in the same way is indicia of obviousness. See MPEP 2143(I)(A) and (C). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611